Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 1 of 30 PageID #: 7241




                             EXHIBIT A
Case
  Case
     1:17-cv-04869-FB-LB
        1:17-cv-04869-FB-LBDocument
                             Document
                                    111-1
                                      54 Filed
                                          Filed 08/15/18
                                                08/31/19 Page
                                                         Page 12 of
                                                                 of 330PageID
                                                                        PageID#:#:855
                                                                                   7242


                                                                                                             Gary B. Eidelman
                                                                                                        Phone: (410) 332-8975
                                                                                                          Fax: (410) 332-8976
                                                                                                      Gary.Eidelman@saul.com
                                                                                                               www.saul.com




                                                                         August 15, 2018

  Via ECF
  Honorable Lois Bloom, U.S.M.J.
  U. S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:      Steven B. Barger v. First Data Corporation et al.
                   Civil Case No. 1:17-cv-4869
                   Request for Extension of Discovery Period

  Dear Judge Bloom:

         Plaintiff Steven Barger’s deposition took place last Friday, August 10, 2018. He was
  unable to answer a number of substantive questions regarding fees he charged First Data,
  claiming that Philip D. Morgan, his accountant and Grant Barger, his son who ran Barger Group
  LLC, could answer those questions. Defendants want to serve subpoenas duces tecum on
  Morgan, Barger Group LLC, and Grant Barger before taking their depositions. Because fact
  discovery in this case ends on August 31, 2018, Defendants request an extension of the discovery
  deadline to allow sufficient time for these subpoenas to issue and depositions to take place. The
  granting of this extension will not impact the overall schedule because expert discovery does not
  close until September 28, 2018.1

          A.     Barger’s Testimony Regarding Compensation. Beginning on or about March 15,
  2014, Barger was hired by First Data as a consultant at the rate of $30,000 per month. On June
  30, 2014, he became a full time employee of First Data, earning $40,000 per month, in addition
  to incentive compensation and equity. In ¶34 of his Complaint, Barger alleged that:

          In deciding to accept the position with First Data, and leave his consulting
          business to move to Atlanta, Barger relied upon the representation of First Data


  1
    On Sunday, August 13, 2018, the undersigned asked Barger’s counsel to consent to these depositions occurring
  after the fact discovery cutoff. See August 12, 2018 email from Gary B. Eidelman, Esq. to Shawn Shearer, Esq.,
  attached as Ex. A. Opposing counsel declined, which has necessitated this letter motion. See August 13, 2018 letter
  from Shawn Shearer, Esq. to Gary B. Eidelman, Esq., attached as Ex. B.
Case
  Case
     1:17-cv-04869-FB-LB
         1:17-cv-04869-FB-LBDocument
                               Document
                                     111-1
                                        54 Filed
                                           Filed 08/15/18
                                                 08/31/19 Page
                                                          Page 23 of
                                                                  of 330PageID
                                                                         PageID#:#:856
                                                                                    7243
  Honorable Lois Bloom, U.S.M.J.
  August 15, 2018
  Page 2

           that the future financial benefit of equity grants he would receive from First Data
           would more than offset the reduction of his base income.

  See ECF No. 1 (emphasis supplied). Barger went on to allege in ¶36 of his Complaint that:

           Barger was informed, during the negotiation of his possible employment, that
           First Data was in the process of preparing for a $3.5 billion private equity offering
           as a precursor to its planned public offering of equity, and that the public offering
           would involve KKR selling shares to the market to liquidate a portion of its
           investment in First Data, and that the offering would create a market for the
           shares to be issued upon Barger’s exercise of his stock options included in his
           proposed compensation package as an incentive for Barger to join First Data and
           leave his lucrative consulting business.

  Id. (emphasis supplied). In Barger’s Answer to Defendant First Data’s Interrogatory No. 17,
  which requested information regarding his work history, Barger stated that from 2005 until he
  was hired by First Data, he worked as a “full time consultant” at the rate of $3,000 per day plus
  expenses. See Barger Answer to First Data Interrogatory No. 17, attached as Ex. C.

          Joseph Plumeri, at the time a First Data senior executive, relied on Barger’s
  representations regarding the amount of his monthly income in establishing the rate for the
  consulting agreement and ultimately his compensation for employment. During discovery,
  Barger produced his income tax returns for 2010-2017, which paint a far different picture from
  his claims of a “lucrative consulting business” that he was induced to leave. See ECF No. 1 at
  ¶36. For instance, Schedule C of his 2013 federal income tax return (the year before he was hired
  as a consultant/employee by First Data) indicates that Barger had gross receipts of less than
  $17,000 for the entire year (less than 6 days of consulting fees at his alleged $3,000 a day rate)
  and that after expenses were applied, his 2013 adjusted gross income was a negative number. His
  AGI for 2012 also was a negative number. His 2014 tax returns do not reflect the almost
  $200,000 in consulting fees First Data paid him under the Consulting Agreement before he
  became a W2 employee.2

          Barger could not answer questions regarding these discrepancies or anything about his
  tax returns, claiming that we needed to question his accountant about his tax returns. See
  excerpts from Barger’s “rough” deposition transcript, attached as Ex. D at 47-49, 59, 64, 206. He
  also testified that Barger Group LLC (his son’s company) billed for his consulting services and
  then distributed to him a fraction of what was billed. Id. at 37-40. There exists a large
  discrepancy between his 3 ½ months of consulting services under the Consulting Agreement and
  what was actually billed and collected by Barger Group LLC.3


  2
    Plaintiff marked the referenced income tax returns “Confidential” so they are not attached. If the Court requests,
  they can be produced in camera.
  3
    On June 20, 2014, Barger Group LLC submitted an invoice for $50,000 for “final consulting services” for the
  period March-June 2014. There is no provision in the Consulting Agreement between Barger and First Data for such
  a fee. Barger testified that the payment was for the use of his intellectual property but could not cite to a license
Case
  Case
     1:17-cv-04869-FB-LB
         1:17-cv-04869-FB-LBDocument
                               Document
                                     111-1
                                        54 Filed
                                           Filed 08/15/18
                                                 08/31/19 Page
                                                          Page 34 of
                                                                  of 330PageID
                                                                         PageID#:#:857
                                                                                    7244
  Honorable Lois Bloom, U.S.M.J.
  August 15, 2018
  Page 3


          B.      The Requested Discovery Goes to Barger’s Damages. Barger is seeking almost
  $16 million in damages, including 10 years of front pay. Plaintiff’s allegations in the Complaint
  and his answers to interrogatories regarding the “lucrative consulting business” he left to join
  First Data are not supported by the documents he produced or his testimony. Since First Data
  based the amount of money to pay Barger on his representations of what he was earning, First
  Data needs discovery into this “after-acquired evidence” in connection with his claims for
  damages. First Data witnesses will testify that had the Company known of either Barger’s
  misrepresentations about his consulting fees and/or his $50,000 bill for intellectual property,
  action would have been taken against him, up to and including termination.

          In McKennon v. Nashville Banner Publishing Co., 513 U.S. 352, 361-62 (1995), the
  Supreme Court ruled that after-acquired evidence cannot be used to bar relief under an
  employment discrimination statute.4 However, the Court ruled that after-acquired evidence may
  render an employee ineligible for front pay, reinstatement and limit the amount of back pay to
  the period between when the unlawful discrimination occurred and the date on which the
  discovery of the after-acquired evidence was made. Judge Block has recognized and applied the
  rationale of McKennon to deny an award of front pay. See Norris v. New York City Coll. of
  Tech., 2009 WL 82556, at *10 (E.D.N.Y. Jan. 14, 2009). Courts in the Second Circuit have
  recognized the applicability of McKennon. See, e.g., Vichare v. AMBAC Inc., 106 F.3d 457, 468
  (2d Cir. 1996) (applying rationale of McKennon to deny front pay); Altman v. New Rochelle
  Public School District, 2014 WL 2809134, at *14-15 (S.D.N.Y. June 19 2014). See also EEOC
  v. Rose Casual Dining, L.P., 2004 WL 614806, at *10 (E.D.P.A. Mar. 5, 2004) (granting
  defendant summary judgment on issue of reinstatement and front pay where the plaintiff had
  inflated her prior salary); Jones v. Ravens, Inc., 108 F. Supp. 2d 803, 812 (N.D. Oh. 2000)
  (holding defendant not liable under the ADA and finding that the after-acquired evidence
  doctrine barred any damages because plaintiff inflated his salary during salary negotiations).

          C.     The Request for an Extension is Reasonable. This is the first request for an
  extension of discovery in this matter. Defendants have produced more than 51,000 pages of
  documents and have responded or still need to respond to multiple sets of interrogatories, 15 sets
  of document requests, and requests for admissions. To date, Plaintiff has taken eight depositions
  with two more scheduled in Omaha on August 21st and 22nd. Plaintiff will not be prejudiced by
  this extension of time and the requested extension will not impact the briefing deadlines.

         For these reasons, Defendants request that the discovery cutoff be extended to permit
  them to subpoena documents from and take the depositions of Philip D. Morgan, Plaintiff’s
  accountant and Grant Barger, his son who ran Barger Group LLC, on or before September 28,
  2018.
                                              Respectfully submitted,
                                                      /s/
                                              Gary B. Eidelman
  cc:    Counsel of Record (via ECF)

  agreement. See Ex. D at 21-23. More importantly, the Consulting Agreement specifies that use of whatever
  intellectual property Barger may have used was included in the consulting fee.
  4
    Unlike McKennon, Defendants do not concede that Plaintiff has or can establish liability under the FMLA or ADA.
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                    54-1 Filed
                                         Filed08/31/19
                                               08/15/18 Page
                                                        Page51of
                                                              of30
                                                                 3 PageID
                                                                   PageID#:
                                                                          #:858
                                                                             7245




                EXHIBIT A
     Case
      Case1:17-cv-04869-FB-LB
            1:17-cv-04869-FB-LBDocument
                                Document111-1
                                         54-1 Filed
                                              Filed08/31/19
                                                    08/15/18 Page
                                                             Page62of
                                                                   of30
                                                                      3 PageID
                                                                        PageID#:
                                                                               #:859
                                                                                  7246

Eidelman, Gary B.

From:                              Eidelman, Gary B.
Sent:                              Sunday, August 12, 2018 9:57 PM
To:                                'Shawn Shearer'
Cc:                                David@zeitlinlawfirm.com; Cooper, Gillian A.; Kennedy, Lindsey C.; Eidelman, Gary B.
Subject:                           Scheduling matters


Shawn:

I am writing with respect to several scheduling items.

1. Given Mr. Barger’s testimony that Marilyn Barger suffers from depression, we do not wish to cause her any
unnecessary stress. Even though Mrs. Barger is identified on Plaintiff’s disclosures as a fact witness who has full
knowledge of the dispute, we will forgo taking her deposition if you agree that she will not be submitting any affidavits
or testifying in this case. Please let us know ASAP so that we can respond to her personal counsel.

2. As I mentioned, Amy Steffen has just taken in 2 foster children which makes travel difficult. Accordingly, we can
produce Ms. Steffen and Kathi Benhardt in Omaha: Ms. Steffen on August 21 and Ms. Benhardt on August 22. Please let
us know the time and locations where you would like to depose them.

3. Based on Mr. Barger’s testimony, we now need to subpoena documents from and depose his accountant Phillip D.
Morgan, Grant Barger and/or The Barger Group. With fact discovery closing on August 31, there is likely not enough
time to both serve subpoenas and depose them before that date. Can we come to an agreement among counsel to take
their depositions after the discovery cutoff in September? If so, we will work with you to coordinate mutually agreeable
dates for their depositions. If not, we plan to ask Judge Bloom to extend the discovery cutoff for the limited purpose of
taking this discovery.

4. As a reminder, the federal court has scheduled a telephone hearing for August 14 on the motion to compel Julie
Kelly’s deposition. As you know, we provided Ms. Kelly with dates in August when she can be deposed. We will let you
know what the court decides and if a date is set so that you can attend if you want.

5. Finally, we believe that Mr. Barger’s testimony establishes that there was and is no factual basis to have named
Rhonda Johnson, Karen Whalen, Frank Bisignano or Lori Graesser as individual defendants under the FMLA. It is one
thing to file a lawsuit and then amend to include additional witnesses if the evidence establishes liability. It is another
thing to make specific allegations in a lawsuit from the beginning of a case and then try to find out what happened. The
case law often describes this as a prohibited fishing expedition.

It is a serious thing to name someone as a defendant in a civil lawsuit. Mr Barger testified that the reason all of the
individuals were named is because “I needed to find out. I wanted whoever is responsible for not allowing me to come
back to work and that’s why I had no idea who it was so that’s why.” Mr. Barger did not need to name each of these
individuals as defendants in their personal capacity to find out what happened in his case. He could have deposed them
as witnesses. It is evident that his naming them was for an improper purpose designed to harass and cause undue legal
expense. When asked for details to support claims against these defendants, his testimony was often that we need to
ask his lawyer. That is no answer since you are not a witness. Given his testimony and theirs, it is evident that the
allegations against these individuals did not have any factual support nor have facts been developed that would support
them being defendants under the FMLA. We believe this is exactly what Rule 11 of the Federal Rules of Civil Procedure
prohibits. If Mr. Barger agrees to dismiss his FMLA claims against Johnson, Whalen, Bisignano and Graesser with
prejudice, we will not seek Rule 11 sanctions and attorneys’ fees against him. Otherwise, we have every intention of
doing so.

                                                             1
     Case
      Case1:17-cv-04869-FB-LB
            1:17-cv-04869-FB-LBDocument
                                Document111-1
                                         54-1 Filed
                                              Filed08/31/19
                                                    08/15/18 Page
                                                             Page73of
                                                                   of30
                                                                      3 PageID
                                                                        PageID#:
                                                                               #:860
                                                                                  7247

                           Gary B. Eidelman
                           SAUL EWING ARNSTEIN & LEHR LLP
                           500 E. Pratt Street
                           Suite 900 | Baltimore, MD 21202-3133
                           Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                           Gary.Eidelman@saul.com | www.saul.com



Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here
* Please note that our Firm name and my email address have changed.




                                                                2
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                    54-2 Filed
                                         Filed08/31/19
                                               08/15/18 Page
                                                        Page81of
                                                              of30
                                                                 3 PageID
                                                                   PageID#:
                                                                          #:861
                                                                             7248




                 EXHIBIT B
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                    54-2 Filed
                                         Filed08/31/19
                                               08/15/18 Page
                                                        Page92of
                                                              of30
                                                                 3 PageID
                                                                   PageID#:
                                                                          #:862
                                                                             7249

                    THE LAW OFFICE OF SHAWN SHEARER, P.C.
                           3839 McKINNEY AVENUE, SUITE 155-254
                                   DALLAS, TEXAS 75204
                                  OFFICE: (972) 803-4499
                                SHAWN@SHEARERLAW.PRO

                                            August 13, 2018
  Via E-Mail

  Gary Eidelman
  Saul Ewing Arnstein & Lehr LLP
  500 Pratt Street, Suite 900
  Baltimore, MD 21022-3133

  Gary:

  In response to your most recent demands of August 12, 2018 -

  1. I suggest you discuss Mrs. Barger’s deposition with her attorney.

  2. Mr. Grant Barger has his own attorney, and it is my understanding that you will be hearing

  from his attorney today. I do not believe there is any further information Plaintiff can or will

  provide you, through an accountant or otherwise. If you wish to utilize third party subpoenas, I

  suggest you do so quickly as the period for discovery is nearly over.

  3. You will receive deposition notices today for the upcoming depositions of Ms. Amy Steffen

  and Ms. Kathi Benhardt.

  4. Ms. Kelly already appeared for her scheduled deposition on June 25, 2018. You confirmed

  her appearance to me on the record in a deposition in this case on June 27, 2018. What you

  decide to tell a Federal judge in Ohio about that reality is strictly your choice.

  5. Plaintiff will not agree to any extension of the discovery period. Any attempt by Defendant’s

  Counsel to obtain an extension will be met with opposition. Be prepared to answer for your six

  week hiatus from discovery during March and April of 2018, your six recorded no shows,

  including the no show of your own noticed deposition in Ohio, as well as Mr. Rosman’s no show

  and refusal to answer questions regarding the notice to Plaintiff in the matter of the timing of

  Defense Counsel’s cancellation of Defendant Bisignano’s May 23, 2018 deposition.
Case
  Case
     1:17-cv-04869-FB-LB
        1:17-cv-04869-FB-LBDocument
                             Document
                                    111-1
                                      54-2 Filed
                                            Filed08/31/19
                                                  08/15/18 Page
                                                            Page10
                                                                 3 of 3
                                                                      30PageID
                                                                         PageID#:#:863
                                                                                    7250

                                                                                               Page !2



  6. I am uncertain in which depositions you have been sitting, but all the ones I have been in

  point to a clear conspiracy with regard to Mr. Barger’s illegal termination. Mr. Barger said as

  much during his deposition. Furthermore, Defense Counsel’s signed reply to the EEOC

  combined with Defendant’s Answer to Plaintiff’s Complaint is enough to justify Plaintiff’s

  inclusion of all named defendants. It is interesting that you should mention Ms. Graesser, as the

  testimony thus far combined with multiple conspiratorial emails, MetLife’s document production

  and the appearance of the Second Voycheske Declaration has given me reason to consider

  pleading former Defendant Graesser back into the case. I will let you know what I decide on that

  matter as soon as possible. In the meantime, either Rule 11 me, or don’t.



                       Very truly yours,




                                 Shawn E. Shearer




                           THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 11 of 30 PageID #: 7251
Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 12 of 30 PageID #: 7252
Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 13 of 30 PageID #: 7253
Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 14 of 30 PageID #: 7254
Case 1:17-cv-04869-FB-LB Document 111-1 Filed 08/31/19 Page 15 of 30 PageID #: 7255
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page16
                                                              1 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:869
                                                                              7256




                 EXHIBIT D
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page17
                                                              2 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:870
                                                                              7257



                           Barger Steven B. 081018 Rough Draft
                                                                          1


         1                    ROUGH DRAFT/REALTIME OUTPUT

         2              This ROUGH DRAFT/Realtime file is an
         3   uncertified, unedited rough draft of the proceedings,
         4   and is not to be used in any way as a final transcript.

         5   The realtime rough draft may be used in place of or in
         6   addition to or only to enhance notes taken during the

         7   proceeding.    Anyone choosing to cross-examine or prepare
         8   a witness using a rough draft is doing so with full

         9   knowledge the rough draft is uncertified, and that they

        10   are doing so at their own risk.
        11              Realtime rough drafts are not to be shared,

        12   copied, faxed or in any way distributed in any form

        13   (written or electronic); however, your experts and

        14   co-counsel and staff have limited internal use of same
        15   with the understanding that all realtime rough draft

        16   and/or computerized forms, if any, will be destroyed and

        17   replaced with the final certified copy upon its

        18   completion.    This is an unofficial transcript, which
        19   should NOT be relied upon for purposes of verbatim

        20   citation of testimony.

        21              This transcript has not been checked,

        22   proofread, or corrected.    Corrections will be made in
        23   the preparation of the certified transcript, resulting

        24   in differences in content, page and line numbers,
        25   punctuation and formatting.




                                                                          2



         1   Case:   BARGER v. FIRST DATA, ET AL
                                        Page 1
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page18
                                                              3 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:871
                                                                              7258



                             Barger Steven B. 081018 Rough Draft
        20           A      Right.
        21           Q      -- which says if it started in March, the
        22   first month would be April 15th, that would be $30,000?

        23           A      Right, right.
        24           Q      Do you see that?     Correct?
        25           A      I do.




                                                                               23



         1           Q      And then the next invoice is May 15th, 2014?
         2           A      Got it.

         3           Q      Right?     So that would be the second month of

         4   the consulting arrangement, correct?
         5           A      Yup.

         6           Q      And then the third invoice is June 15th of

         7   2014.       Do you see that?

         8           A      Yeah.

         9           Q      And that would be another $30,000?
        10           A      Yup.

        11           Q      Right.     And then there is the next invoice is

        12   June 20th of 2,014.          Do you see that?
        13           A      Yeah.

        14           Q      And that corresponds with Bates numbers
        15   FDC00052613.          Do you see that?
        16           A      Yeah.

        17           Q      How much is that invoice for?
        18           A      50,000.
        19           Q      And what is that for?

        20           A      That would most likely an agreement with Joe
        21   and I be for First Data's use of any of my proprietary
        22   information that I had used during that time and would
                                      Page 21
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page19
                                                              4 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:872
                                                                              7259



                           Barger Steven B. 081018 Rough Draft
        23   use going forward and you should probably ask him about

        24   that because that's what that's for.
        25           Q    Well, it says final fee for business




                                                                              24



         1   consulting services 2014?
         2           A    Right.

         3           Q    March through June.
         4           A    Yeah.
         5           Q    And this is your invoice?

         6           A    Yeah.

         7           Q    Right?     Where does it say on this invoice that

         8   you are licensing your proprietary information to First

         9   Data?
        10           A    It doesn't.

        11           Q    And what proprietary information do you have

        12   that you were licensing to First Data?
        13           A    It would simply be all the concepts that I've

        14   used over the years.

        15           Q    Are those trademarked?

        16                MR. SHEARER:     Objection.   Go ahead.
        17           Q    Do you have a trademark on your proprietary
        18   materials?

        19           A    Some are copyrighted.
        20           Q    Okay.     And was there a licensing agreement
        21   that you entered into with First Data?

        22           A    No.     This was Joe's way of me getting paid for
        23   that, that's it.        I told you my relationship with Joe
        24   over 30 some years is to a point where we say, all

                                            Page 22
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page20
                                                              5 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:873
                                                                              7260



                        Barger Steven B. 081018 Rough Draft
        25   right, here is how things need to be, fine, take care of




                                                                            25



         1   it and it's over with.     That has continued for 30 years
         2   because at the end of the day I would trust everything

         3   that he was going to do and he would trust everything
         4   that I was going to do, period.       So this got entered in
         5   to cover that aspect of the business and that it may be

         6   labeled the wrong way, but it was the intent behind it.

         7        Q    Well, why -- why wasn't that included in the

         8   $30,000 a month?

         9        A    The 30,000 was my time only.
        10        Q    Were you using your business concepts during

        11   the period that you were doing consulting prior to --

        12        A    Always have.
        13        Q    So I have to ask, again, if you didn't charge

        14   for it before, why are you charging for it now?

        15        A    What do you mean if I didn't charge for it

        16   before?

        17        Q    You said that this $50,000 payment was
        18   authorized by Joe Plumeri so that you would use your

        19   proprietary materials at First Data, correct?
        20        A    Right.
        21        Q    But you were already using your proprietary

        22   materials at First Data and that was included in the
        23   $30,000 a month of time?
        24             MR. SHEARER:     Objection.    You can answer.

        25        A    No, it wasn't.




                                         Page 23
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page21
                                                              6 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:874
                                                                              7261



                        Barger Steven B. 081018 Rough Draft
         2   as a consultant, right?
         3          A   Okay.   Very good.
         4          Q   Well, do you agree with me?

         5          A   Yeah.
         6          Q   You've already testified today that, and I
         7   think we've shown it as well from the complaint, that

         8   you decided to join First Data because Joe Plumeri asked
         9   you to in part, though, because of the compensation that

        10   you would receive from First Data would replace the
        11   lucrative consulting business that you had going on,

        12   yes?

        13              MR. SHEARER:   Objection.
        14          A   Yeah.

        15              (Deposition Exhibit 134, marked for

        16   identification.)

        17          Q   Mr. Barger, showing you what's marked as
        18   Deposition Exhibit 134, which is a document produced by

        19   you in this case, which is the -- your 2013 1040 for you

        20   and Mrs. Barger which corresponds with SBB-001356 to

        21   1363, and ask you if you recognize this?
        22          A   I do.

        23          Q   So can you explain to me, sir, how Deposition

        24   Exhibit 134 equates with your testimony that prior to

        25   joining First Data in 2014 you had a lucrative




                                                                        41



         1   consulting business for which the First Data
         2   compensation would replace when in 2013 your adjusted
         3   gross income was a negative $15,212?

         4          A   I was -- all the income I made in my
                                       Page 37
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page22
                                                              7 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:875
                                                                              7262



                           Barger Steven B. 081018 Rough Draft
         5   consulting company went into the Barger Group, didn't

         6   come to me it was through my consulting company and my
         7   son ran called the Barger Group.

         8           Q    And that's an LLC, is it not?
         9           A    Yeah.
        10           Q    And don't you understand that an LLC is a

        11   pass-through organization?
        12                MR. SHEARER:   Objection.
        13           A    I'm not sure what that means.

        14           Q    Well, let me back this up a minute.
        15                So did the Barger Group pay you money?

        16           A    I ran all of my money through the Barger Group

        17   and Grant got paid everything in the Barger Group, so...
        18           Q    So what did you get paid?

        19           A    I got monthly money.

        20           Q    How much did you get?

        21           A    I would have to go back and look.     I have no

        22   idea.
        23           Q    Well, I think the 2013 tax return will tell

        24   us.     So let's go to the page that corresponds with

        25   SBB-001358 and under part 1 is income.       Is it your




                                                                            42



         1   testimony that in 2013 the Barger Group only paid you
         2   $16,210?
         3           A    That's what it looks like.

         4           Q    Is that the lucrative consulting --
         5           A    Lucrative consulting would be what the Barger
         6   Group earned that year.

                                          Page 38
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page23
                                                              8 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:876
                                                                              7263



                         Barger Steven B. 081018 Rough Draft
         7          Q   Well, where did that money go?
         8          A   To my son.     He ran the Barger Group.     I just
         9   worked for him.

        10          Q   And your son -- so you're charging $3,000 a
        11   day to all these companies and your son only paid you
        12   $16,210?

        13          A   Yeah.     I had other money.     He got the rest of
        14   it.

        15          Q   What other money did you have?
        16          A   I had money in savings.        I had money that I

        17   lived off of.      Actually, I'm not sure how I decide to

        18   live my life is germane to this case.         Why is how much I
        19   make or how much I spend germane to this case?

        20          Q   Well, I get to ask the questions, sir.        This

        21   isn't my deposition; this is your deposition.

        22              I'm asking you is it your testimony that for
        23   this lucrative -- this lucrative consulting arrangement

        24   that you entered in with First Data that started at

        25   $30,000 a month that the year prior to that you only




                                                                               43



         1   earned $16,210 in consulting fees?
         2          A   No.
         3          Q   You earned more than that?

         4          A   I did.
         5          Q   So your testimony is that all went to your
         6   son?

         7          A   It all went to the Barger Group, everything

         8   got paid to the Barger Group.
         9          Q   So if we subpoenaed the records of the Barger
                                       Page 39
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LBDocument
                           Document111-1
                                     54-4 Filed
                                          Filed08/31/19
                                                08/15/18 Page
                                                         Page24
                                                              9 of
                                                                of15
                                                                   30PageID
                                                                     PageID#:
                                                                            #:877
                                                                              7264



                           Barger Steven B. 081018 Rough Draft
        10   Group, it would show you that the Barger Group only paid

        11   you $16,210 in 2013?
        12        A    Yeah.

        13        Q    We're not done with that yet.
        14             Turning to the page that is expenses for
        15   business use of your home which corresponds with

        16   SBB-001362.    Do you see that?
        17        A    I do.
        18        Q    And this is a -- this is where you took

        19   expenses, personal expenses off your taxes?
        20        A    Okay.

        21        Q    This is your tax return, sir.    I'm asking you.

        22        A    Apparently I did.
        23        Q    Okay.    So even though everything ran through

        24   the Barger group, you then in addition to whatever

        25   expenses the Barger group had where all your money ran




                                                                          44


         1   through, you took deductions for personal expenses,
         2   right?

         3        A    Yeah.

         4        Q    And included under that is you took a
         5   deduction for $18,000 in rent in 2013.    Do you see that?
         6   It would be line 18.

         7        A    I do.
         8        Q    And you calculated that somehow or your
         9   accountant calculated that the value of your home office

        10   for you earning $16,210 was $18,000 in rent?
        11        A    Apparently he did a good job.

                                         Page 40
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 10
                                                             25 of 15
                                                                   30 PageID #: 878
                                                                                7265



                           Barger Steven B. 081018 Rough Draft


                                                                           51



         1   First Data.
         2           Q   Okay.   On line 19 -- excuse me.   I apologize.

         3   On line 18 you show rent of $22,900.
         4           A   Okay.
         5           Q   Do you see that?

         6           A   Yeah.
         7           Q   Can you explain to me why the amount that you

         8   took as an expense for rent in 2014 jumped from $18,000

         9   in 2013 to $22,900 in 2014 for only six months?
        10           A   You would have to ask my accountant.    I don't

        11   know.

        12           Q   Okay.   But you recognize that by taking these
        13   expenses it lowers the amount of taxable income that you

        14   have to pay on the money that you receive from the

        15   operations of a business, you understand that, right?

        16           A   So you're saying I owe more taxes?

        17           Q   No, sir.   I'm saying you understand that by
        18   putting business expenses on your tax return you did so

        19   to offset the income that you received from operating

        20   the consulting business, you understand that's the
        21   purpose of business expenses?

        22           A   Yeah, sure.
        23           Q   So you don't know why this jumped from $1,500
        24   a month all the way up to 22,900 for six months?

        25           A   Maybe the rent increased.   I don't know.




                                                                           52


                                         Page 47
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 11
                                                             26 of 15
                                                                   30 PageID #: 879
                                                                                7266



                           Barger Steven B. 081018 Rough Draft
         1        Q       The rent increased on the -- was this an

         2   apartment that you were living in?
         3        A       It was a house.

         4        Q       Oh.     Did the rent increase do you know?
         5        A       I don't know.     You would have to ask my
         6   accountant.

         7        Q       Okay.     Well, we just might do that.
         8                Are you a gambler?
         9        A       I have gambled, yeah.

        10        Q       And you report your winnings and losses on
        11   your taxes?

        12        A       Of course.

        13                (Deposition Exhibit 136, marked for
        14   identification.)

        15        Q       Showing you what's been marked as Deposition

        16   Exhibit 136 which corresponds with SBB-001345 to 1355,

        17   this is a document produced in this case and it's your

        18   2012 1040.     Do you see that?
        19        A       I do.

        20        Q       And in 2012, which was the time period when

        21   you were operating the lucrative consulting business,
        22   your adjusted gross income was a negative $17,735,

        23   right?
        24        A       That's what my accountant says.
        25        Q       And that year, if you go to Schedule C,




                                                                         53



         1   001348, the amount of money that you received in income,

         2   which had to be as a consultant is what it says, was

                                            Page 48
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 12
                                                             27 of 15
                                                                   30 PageID #: 880
                                                                                7267



                        Barger Steven B. 081018 Rough Draft
         3   $15,602, right?
         4        A    That's what he says.
         5        Q    That's what he says or that's what your tax

         6   return said?
         7        A    That's what his -- he put on my tax return and
         8   I agreed to.

         9        Q    Right you signed your taxes, right?
        10        A    Yes, I did.

        11             (Deposition Exhibit 137, marked for
        12   identification.)

        13        Q    Showing you what's been marked as Deposition

        14   Exhibit 137, corresponding with SBB-001336 to 1344, I
        15   represent that these were produced by you in this case

        16   and this is your 2011 1040.   Do you see that?

        17        A    I do.

        18        Q    And this year for 2011 your AGI on line 37 of
        19   page 1 was $35,202, right, Mr. Barger?

        20        A    Yeah.

        21        Q    And then on page 3 of this document, which is

        22   your Schedule C profit or loss from a business, the
        23   gross receipts that you had this year were $77,071.     Do

        24   you see that?

        25        A    Okay.    Yeah.




                                                                          54



         1        Q    Is there something that happened between 2011
         2   where you received $77,000 in consulting fees to 2012

         3   and 2013 where they dramatically decreased?
         4        A    Other than the fact that I started working
         5   with my son at the Barger Group.
                                      Page 49
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 13
                                                             28 of 15
                                                                   30 PageID #: 881
                                                                                7268



                           Barger Steven B. 081018 Rough Draft
                                                                               64


         1        A       I'm sure they are, yeah.

         2        Q       Did you report the MetLife checks for the two
         3   that you received, one in the amount of $27,705 and the
         4   other one in the amount of $13,852.50, did you report

         5   them on your tax return?
         6        A       I don't know.    You have to ask my accountant.

         7        Q       And to this day you have not returned that
         8   money to MetLife, correct?

         9        A       Correct.

        10        Q       Showing you what's been marked as Deposition
        11   Exhibit what number is that 141?        Is that correct?   142,

        12   I'm sorry.     142, I'm sorry.

        13                MR. SHEARER:    I think we're on 143.

        14        Q       I apologize.    I apologize.
        15                Showing you what's been marked as Deposition

        16   Exhibit 143, can you identify that, please?

        17        A       Looks like a 1099 from a company called Oasis

        18   Outsourcing.
        19        Q       And what is Oasis Outsourcing?

        20        A       They are an HR outsourcing company that does

        21   HR services for companies who don't want to keep it

        22   inhouse.     They act as a co-employer.
        23        Q       Did you provide consulting services to Oasis

        24   in 2017 after you left First Data?
        25        A       I did.




                                                                               65



         1        Q       And did you do that again through your son's
                                         Page 59
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 14
                                                             29 of 15
                                                                   30 PageID #: 882
                                                                                7269



                           Barger Steven B. 081018 Rough Draft
        12   him.

        13                MR. SHEARER:    Objection on asking -- how he
        14   made a decision for tax purposes in this case is

        15   privileged information.
        16                MR. EIDELMAN:     No.   He just said it was his
        17   accountant.

        18           Q    So I want to be clear about something, Mr.
        19   Shearer.     You deducted fees that you paid to Mr. Shearer
        20   on your tax return for your business in 2017 in the

        21   amount of $36,500, right?
        22           A    You're going to have to ask my accountant.

        23           Q    Do you know what you -- do you know what you

        24   otherwise would have spent $36,500 on in legal fees in
        25   2017?




                                                                             70


         1           A    I have no idea.

         2           Q    And you paid Mr. Shearer in 2017, correct?

         3           A    I think that's privileged, isn't it?
         4           Q    Well, it's on your tax return.      I'm entitled

         5   to find out what your legal and professional services
         6   for $36,500 were that you reported to the United States
         7   government on your tax return in 2017.

         8           A    You have to ask my accountant.
         9           Q    Do you have any legal -- do you have any other
        10   legal cases going on besides this one?

        11           A    No.

        12           Q    Have you paid any lawyers other than Mr.
        13   Shearer --

                                            Page 64
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document111-1
                                    54-4 Filed 08/15/18
                                               08/31/19 Page 15
                                                             30 of 15
                                                                   30 PageID #: 883
                                                                                7270



                           Barger Steven B. 081018 Rough Draft
        19             (Recess 5:30 p.m. - 6:05 p.m.)

        20             (Deposition Exhibit 171, marked for
        21   identification.)

        22   BY MR. EIDELMAN:
        23        Q    We're back on the record.
        24             I just wanted to do a housekeeping matter with

        25   you, Mr. Barger.    Earlier today we had some testimony




                                                                          224



         1   about your tax returns and your 1040, et cetera.    Who is
         2   your accountant?

         3        A    A guy named Philip in Birmingham, Alabama.

         4        Q    Is it Philip Morgan?
         5        A    Yeah.

         6        Q    Philip Morgan CPA?

         7        A    Yeah.

         8        Q    And Mr. Morgan is the person that I would need

         9   to ask questions about about your tax returns?
        10        A    Yeah.
        11        Q    Do you have any objection to me taking

        12   Mr. Morgan's deposition for purposes of inquiring about
        13   your taxes?
        14        A    That's fine with me.

        15        Q    So if Mr. Morgan's name appears on any tax

        16   returns, he's the person that I would ask questions to
        17   is that right?
        18        A    That's fine with me.

        19        Q    And if his name isn't on any tax returns, who
        20   would I ask those questions to?

                                        Page 206
